Case 1:20-cv-08608-NLH-KMW Document 8 Filed 09/03/20 Page 1 of 2 PageID: 38



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
RAYMOND AIGBEKAEN,             :
                               :
          Plaintiff,           :    Civ. No. 20-8608 (NLH) (KMW)
                               :
     v.                        :    MEMORANDUM OPINION & ORDER
                               :
                               :
DONALD TRUMP, et al.,          :
                               :
          Defendants.          :
______________________________:

APPEARANCE:

Raymond Aigbekaen
94655-379
Fort Dix Federal Correctional Institution
Inmate Mail/Parcels
EAST: P.O. Box 2000
Joint Base MDL, NJ 08640

     Plaintiff Pro se

HILLMAN, District Judge

     WHEREAS, Plaintiff Raymond Aigbekaen filed a complaint

under Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971), see ECF No. 1; and

     WHEREAS, the Court granted Plaintiff’s in forma pauperis

application, see ECF No. 5; and

     WHEREAS, Plaintiff subsequently filed a motion to

voluntarily dismiss his complaint, ECF No. 7; and
Case 1:20-cv-08608-NLH-KMW Document 8 Filed 09/03/20 Page 2 of 2 PageID: 39



     WHEREAS, the Federal Rules permit a plaintiff to

unilaterally dismiss an action before an answer has been served,

Fed. R. Civ. P. 41(a)(1)(A)(i); and

     WHEREAS, no answer has been filed in this matter,

     THEREFORE, IT IS on this       2nd       day of September, 2020

     ORDERED that the action is voluntarily dismissed by the

Plaintiff, Fed. R. Civ. P. 41(a)(1)(A)(i); and it is finally

     ORDERED that the Clerk shall terminate all pending motions,

send Plaintiff a copy of this Order by regular mail, and mark

this case closed.




                                            s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                    2
